Citation Nr: 0015091	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  96-25 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Entitlement to service connection for arthritis of the 
lumbosacral spine, claimed as secondary to the veteran's 
service connected arthralgia and/or tenderness of the left 
knee.

2.  Entitlement to an increased evaluation for the veteran's 
service connected arthralgia, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
January 1971.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a January 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
an increased evaluation of 10 percent from the prior 
noncompensable evaluation for his service connected 
arthralgia.  The veteran submitted a notice of disagreement 
with that rating decision, seeking a further increased 
evaluation, in February 1995.  He also claimed service 
connection for a back disorder within that notice of 
disagreement.  A February 1995 rating decision denied service 
connection for arthritis of the lumbosacral spine.  In August 
1995, the veteran submitted a notice of disagreement with the 
second rating decision.  In April 1996, he was provided with 
a statement of the case.  His substantive appeal was received 
in June 1996.


FINDINGS OF FACT

1.  Although the veteran has been diagnosed with arthritis of 
the lumbosacral spine, this diagnosis was not made until many 
years after the veteran's service, and there is no competent 
medical evidence of a nexus between the currently diagnosed 
disorder and any service-connected disorder, nor any other 
disease or injury in service.

2.  The veteran has not submitted a plausible claim for 
service connection for arthritis of the lumbosacral spine.


CONCLUSION OF LAW

The claim for service connection for arthritis of the 
lumbosacral spine is not well-grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Review of the veteran's service medical records is entirely 
negative for any complaints regarding the back.  Induction 
examination in January 1969 was entirely normal.  An April 
1970 record noted complaints of swelling and pain of the 
hands, feet, shoulders, knees, and hips.  The veteran 
reported intermittent swelling of these joints for the past 
year.  However, there were no complaints regarding the back.  
All tests regarding the joints were within normal limits.  In 
December 1970, he was treated for swelling of the left knee, 
secondary to a ruptured vein.  His last examination in 
service was in September 1970 and all findings were normal.  
The veteran reported no change in his condition on 
separation.

On the veteran's original claim seeking service connection 
for swelling of his knees, in January 1971, there were no 
complaints regarding the back.  On VA examination in May 1971 
there was a diagnosis of history of arthralgia, with no cause 
found.  It was stated that he should be observed for 
rheumatoid arthritis in the future.  There was also a history 
of a ruptured vein in the left popliteal area, with no 
residuals found, other than tenderness on extreme flexion.

By a June 1971 rating decision, service connection was 
granted for arthralgia and also for tenderness of the left 
knee, with noncompensable disability evaluations assigned for 
each disorder.

VA medical records from June and July 1989 reveal treatment 
for complaints of multiple joint arthralgia and there was an 
assessment of degenerative joint disease of the neck, 
shoulders, and hands.  However, there were no complaints or 
diagnosis regarding the back.  This was also the case on VA 
examination in September 1989.  The examiner commented that 
"arthritis arthralgia are general terms which have medical 
meaning when they are qualified by another diagnostic term, 
e.g. rheumatoid arthritis."  Therefore, the examiner 
commented that he did not know what the diagnosis of 
arthralgia meant.  He made a diagnosis of arthralgia of many 
joints, probably secondary to degenerative arthritis.

The Board notes that in an April 1990 substantive appeal, 
pertaining to other issues, the veteran made complaints 
regarding many of his joints but specifically stated that so 
far, his lower back had not bothered him.

By a March 1991 decision of the Board, the veteran was 
granted a 10 percent disability evaluation under 38 C.F.R. 
§ 3.324 for multiple noncompensable disability evaluations.

On VA examination in October 1994, the veteran complained of 
episodes of pain and stiffness of multiple joints, to include 
the hips, shoulders, and fingers.  There were no complaints 
regarding the back.  There was a diagnosis of reduced range 
of motion of both shoulders, and the hips, and there was 
radiographic evidence of left shoulder hypertrophic changes.  
There was also an incidental finding of bulging disc at L3-4, 
L4-5, and L5-S1 by computerized tomography scan.

By the January 1995 rating decision a 10 percent disability 
evaluation was assigned the veteran's service connected 
arthralgia.

A December 1994 private medical record from J. Feldenzer, 
M.D., reported a history of the veteran first experiencing 
numbness in the left foot while on a hunting trip five years 
earlier.  Since that time, there had been intermittent low 
back pain, which reportedly began in 1993.  This was 
reportedly made worse by his job as a supervisor in a paper 
mill where he worked on concrete floors.  The record also 
noted a past medical history of coronary artery disease.  
Examination reported degenerative change at L4-5 and L5-S1 
and there was a diagnosis of lumbosacral pain due to 
degenerative changes.

A January 1995 private medical record from G. Harpold, M.D., 
indicated the veteran was being treated for low back pain, 
and leg pain and weakness with prolonged walking or standing.  
Degenerative joint disease had been diagnosed in the lumbar 
region in combination with weakened lumbar discs.  It was 
stated that the veteran's industrial job required prolonged 
walking and standing on hard surfaces, making work difficult 
for him.  

A March 1995 private medical record from D. Lienesch, M.D. 
noted the veteran was suffering from degenerative joint 
disease and degenerative disc disease of the lumbar spine and 
it was recommended that he be placed on disability.

On VA examination in March 1996, there was a history of left 
knee tenderness with examination showing tenderness posterior 
with mild laxity of the left knee, decreased extension and 
flexion.  The veteran also had decreased flexion and 
extension of the right knee with no pain or tenderness.  X-
ray study of both knees was normal.  There was decreased 
function of both shoulders with pain.  X-ray study of the 
most painful shoulder, the left shoulder, and of both hands 
was normal.  There was some swelling of the joints of both 
hands, which was felt to probably be early arthritis which 
did not show up on X-ray study.  Examination revealed spinal 
stenosis and degenerative joint disease of L4-5, and there 
was also a finding of mild spondylosis.  Physical examination 
of the back was normal except for pain on movement at L3-4.  
There was no muscle spasm.  Straight leg raising was positive 
at 40 degrees bilaterally.

Received in September 1996 was a copy of a recent disability 
determination from the Social Security Administration, 
finding the veteran disabled for purposes of the Social 
Security Administration, due to a combination of coronary 
artery disease, arthritis, chronic low back pain, vision 
problems, and depression.  All medical records considered by 
the Social Security Administration were received into the 
claims file in March 1997.

II.  Analysis

The veteran and his representative contend, in essence, that 
service connection is warranted for arthritis of the 
lumbosacral spine.  He has argued that this disorder has 
developed secondarily to either his service connected 
arthralgia or his left knee tenderness.

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  Service connection will be established for 
certain chronic diseases, such as arthritis, not otherwise 
established as incurred in service if manifested to a 
compensable degree within the one year following separation 
from service, provided the veteran has the requisite service 
and the rebuttable presumption provisions of Sec. 3.307 are 
also satisfied.  38 C.F. R. §§ 3.307, 3.309 (1999).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post-service.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Regulations further provide that service connection shall be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Secondary service connection may also be warranted 
for a nonservice-connected disability when that disability is 
aggravated by a service- connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The threshold question that the Board must address is whether 
the veteran has presented a well-grounded claim.  A well-
grounded claim is one that is plausible.  If he has not, the 
claim must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This requirement has 
recently been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That decision upheld 
the earlier decision of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") which made clear that it would be error for the 
Board to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  The United 
States Supreme Court declined to review the case.  Epps v. 
West, 118 S. Ct. 2348 (1998).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

As explained below, the Board finds that the veteran has not 
presented a well-grounded claim for service connection for 
arthritis of the lumbosacral spine.  In this regard, the 
Board notes that the veteran's service medical records are 
entirely negative for any complaints regarding the back.  
Furthermore, although there is an extensive record of post-
service medical records, there are no documented complaints 
regarding the back until approximately 1993.  By the 
veteran's own statement, submitted in April 1990, he had not 
had any back problems up to that time.  Therefore, post-
service medical records clearly demonstrate that the veteran 
did not have any problems with his back until more than 20 
years after his departure from service.  The Board notes that 
there are numerous subsequent records throughout the mid 
1990s indicating complaints regarding the back and showing a 
diagnosis of arthritis of the lumbosacral spine.  However, 
these records are entirely negative for any evidence 
indicating the veteran's back disorder was in any way related 
to service or to any other service connected disorder.

The Board also notes that evidence of record indicates that 
the veteran had performed industrial labor for years in a 
paper mill and that walking on concrete floors during this 
labor had contributed to the worsening of his disorder.  
Although that history raises the possibility that a post-
service occupational history may be responsible for the 
veteran's current complaints of arthritis of the lumbosacral 
spine, the Board makes no such inference in the absence of 
medical opinion evidence.  Nevertheless, as there is no 
competent evidence of record of a nexus between the veteran's 
service or his service connected disorders and his current 
diagnosis, the Board finds this claim to be not well-
grounded.

As with any claim seeking service connection, a claim seeking 
secondary service connection must also be well grounded.  
38 U.S.C.A. § 5107(a); Reiber v. Brown, 7 Vet. App. 513, 516 
(1995).  See also Libertine v. Brown, 9 Vet. App. 521 (1996).  
Generally, when a veteran contends that a service-connected 
disability has caused a new disability, he or she must submit 
competent medical evidence of a direct causal relationship 
between the two disabilities to establish a well-grounded 
claim.  Jones v. Brown, 7 Vet. App. 134 (1994).

In short, the veteran's contentions are without merits.  
Inasmuch as the veteran is offering his own medical opinion 
and diagnoses, the Board notes that the record does not 
indicate that he has any professional medical training or 
expertise.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
("lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997)  Also, "a layperson is 
generally not capable of opining on matters requiring medical 
knowledge."  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

The veteran has not met his burden of submitting evidence of 
a well-grounded claim for service connection for arthritis of 
the lumbosacral spine.  As such, the VA is under no duty to 
assist the veteran in developing the facts pertinent to the 
claim.  See Epps, 126 F.3d at 1468.  Furthermore, the Board 
is aware of no circumstances in this matter that would put 
the VA on notice that any additional relevant evidence may 
exist which, if obtained, would well-ground the appellant's 
claim.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).  Consequently, a remand for additional evidentiary 
development is not warranted under the facts of this case.  
These claim is denied as not well-grounded.


ORDER

Service connection for arthritis of the lumbosacral spine is 
denied, since a well-grounded claim has not been presented.


REMAND

Turning now to the evaluation for the veteran's service 
connected arthralgia, the Board finds the veteran's claim for 
increased compensation benefits is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran claims a 
service-connected disability has increased in severity, the 
claim is well grounded.  See Arms v. West, 12 Vet. App. 188, 
200 (1999), citing Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  VA therefore has a duty to assist him in developing 
the facts pertinent to his claim.  See 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.159 (1999).  That duty includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

As discussed in the factual background above, most recent VA 
examination in March 1996, indicated that the veteran was 
experiencing some symptomatology regarding his shoulders, 
knees, and hands.  However, as also discussed above, a VA 
examination in September 1989 commented that the veteran's 
service connected arthralgia was a term without medical 
meaning, and the examiner gave a diagnosis of arthralgia of 
many joints probably secondary to degenerative arthritis.

Under these circumstances, it is impossible for the Board to 
determine what degree, if any, of the veteran's currently 
diagnosed joint symptomatology is related to the 
symptomatology which he experienced in service and for which 
he was granted service connection.  Such is a medical 
question which must be answered by medical evidence.  
However, the claims file is negative for any medical evidence 
addressing this point.

The Board may consider only independent medical evidence to 
support our findings, and must cite to competent evidence of 
record to support our conclusions.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  The Board notes that it is currently unable to 
determine what portion of the veteran's symptomatology is due 
to service-connected disability, as opposed to non-service-
connected disability.  This remand is for the purpose of 
further development of the medical record, so that we may 
rely upon medical expertise in this regard.

Accordingly this matter is remanded for the following 
development.

1.  The RO should take appropriate steps 
in order to contact the veteran and 
obtain the names and addresses of all 
medical care providers (VA and non-VA) 
who have recently treated the veteran for 
his service-connected arthralgia.  After 
securing the necessary releases, the RO 
should obtain any outstanding records.

2.  The RO should take the appropriate 
steps to secure copies of all of the 
veteran's VA treatment records, not 
already of record, and associate them 
with the claims folder.

3.  The RO should then schedule the 
veteran for a VA orthopedic examination 
in order to evaluate the nature and 
extent of his service-connected 
arthralgia.  The examiner's report should 
fully set forth all current complaints, 
pertinent clinical findings, and 
diagnoses.  All indicated tests should be 
accomplished.  If the veteran is unable 
to complete any requested tests, the 
examiner should so indicate.  Before 
examining the veteran, the examiner 
should carefully review the veteran's 
claims folder, including a copy of this 
Remand and any evidence added to the 
record.  Based upon his examination of 
the veteran and his review of the claims 
folder, the examiner is requested to 
fully discuss the symptomatology directly 
attributable to the veteran's service-
connected disorder (which is to say 
symptomatology related to symptoms 
experienced in service).  To the extent 
possible, the veteran's symptoms 
attributable to any other disorder, or 
any post-service disorder, should be 
distinguished from those associated with 
the service-connected disorder.  If it is 
impossible to so distinguish the 
veteran's symptoms, the examiner should 
so indicate.  A complete rationale for 
all opinions expressed must be provided.

4.  With regard to all the instructions 
set forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible and by reporting for 
the scheduled examination(s).  The RO 
should also inform the veteran that his 
failure to cooperate may result in 
adverse action pursuant to 38 C.F.R. 
§§ 3.158 and 3.655.

5.  The RO should then again consider 
whether the veteran is entitled to an 
increased rating for his service-
connected arthralgia.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish him and 
his representative with a supplemental 
statement of the case, in accordance with 
38 U.S.C.A. § 7105.

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record.  No action is required by the veteran until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 



